Citation Nr: 0205962	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis, 
hysteria with anxiety disorder currently evaluated as 50 
percent disabling effective from August 20, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This appeal arises from February 1999, and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO), that denied an 
August 1998 claim for an increased disability evaluation for 
service-connected psychoneurosis, hysteria disorder, and a 
claim of entitlement to service connection for anxiety 
disorder.

Historically, the veteran was diagnosed with psychoneurosis, 
hysteria disorder and subsequently service-connected and 
assigned a noncompensable rating which remained unchanged.  
In August 1998, the veteran filed a claim for an increased 
rating for service-connected psychoneurosis, hysteria.

In December 1998, on VA examination, the veteran was 
diagnosed with anxiety disorder, NOS, mild, which the 
examiner noted was unrelated to the service-connected 
psychoneurosis, hysteria.  In a February 1999 rating 
decision, the RO denied both an increased rating for 
psychoneurosis, hysteria, as well as the claim of entitlement 
to service connection for anxiety disorder.  The veteran 
appealed both issues.

When this case was first before the Board in March 2001, the 
Board found that the veteran's current anxiety disorder was 
part and parcel of his previously service-connected 
hysterical neurosis, and granted service-connection for 
anxiety disorder.  The case was then remanded for further 
development and re-assessment by way of a VA psychiatric 
examination consistent with the rating criteria for 
psychiatric disorders which became effective on November 7, 
1996.

In a November 2001 rating decision, the RO increased the 
rating from 0 to 50 percent for the disorder, appropriately 
recharacterized as psychoneurosis, hysteria with anxiety 
disorder (hereinafter anxiety disorder).  In April 2001, the 
veteran changed his appointed representative from the 
American Legion to DAV.
FINDINGS OF FACT

1. All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2. The veteran's anxiety disorder is primarily manifested by 
moderate to severe occupational and social impairment and 
moderate anxiety.

3. The veteran's anxiety disorder is not manifested by such 
symptoms, as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships that produce occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for psychoneurosis, hysteria with an anxiety disorder, have 
not been met or more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130 and Part 4, Codes 9400, 9410, 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will briefly describe the factual background of the 
case; review the law, VA regulations and other authority 
which may be relevant to the claim; and then proceed to 
analyze the claim and to render a decision.
Factual Background

Review of the service medical records reflect the veteran's 
diagnosis with psychoneurosis, conversion hysteria, in May 
1945, while in service.  Records show that the disorder was 
both chronic and moderate.  A certificate of Disability for 
Discharge in November 1945 reflects that the veteran's 
functional capacity was moderately impaired.  Service 
connection was granted in November 1945, and in February 
1947, a noncompensable rating was assigned.

Pursuant to an October 1998 claim for an increased rating, 
the veteran underwent VA examination in December 1998.  He 
reported that he fidgeted often and that he had been more 
anxious in the past six months; that his anxiety had 
increased as his health deteriorated, and he took no 
psychotropic medications.  He described interrupted sleep, 
stating that he would sleep a few hours and then get up, and 
that he would sleep somewhat during the day.  He reported 
living with his wife, and that a nephew, who had been staying 
with them, would aggravate him.  He disclosed that he 
relieved anxiety by going off by himself a bit.  He reported 
that he last worked in 1983 at a large retail store, and had 
retired after working there nearly 14 years.

Mental status examination revealed that the veteran's 
concentration was good, he was alert, cooperative, and neatly 
but casually dressed; answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or tics.  His mood was 
pleasant and calm, with appropriate affect.  He denied 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times 3, with 
remote and recent memory noted as good.  Insight and judgment 
appeared adequate, as did intellectual capacity, and good 
appetite was reported.  Diagnosis was anxiety disorder, not 
otherwise specified, mild.  The examiner opined that the 
veteran's present condition was related to his physical 
state, and not to a prior condition that the veteran had been 
diagnosed with in 1945, such as psychoneurosis, hysteria.

In April 2000, the veteran and his brother testified before a 
hearing officer at the RO.  Testimony was to the effect that 
the veteran got so nervous that he could not be still and 
that his leg would begin jumping; that the veteran had always 
been a nervous person; and that he took medication to help 
him sleep.  

In March 2001, the Board granted service connection for an 
anxiety disorder as part and parcel of the service-connected 
psychoneurosis, hysteria, and remanded the case for further 
development.

In June 2001, the veteran submitted medical records from 
Tuttle Family Practice for the period April 1987 through June 
1998.  The records disclosed treatment for several unrelated 
conditions.  Additionally, records submitted from the 
Salisbury VAMC, for the period November 1999 through July 
2001, do not reflect treatment for anxiety disorder.

Consistent with the Board's March 2001 remand, the RO 
requested in August 2001 that the veteran be afforded a VA 
psychiatric examination, and forwarded the rating criteria to 
the examiner, with the claims file.

In September 2001, the veteran underwent VA examination.  The 
examiner noted review of the C-file.  The examiner recounted 
the veteran's history as an 80 year old male who has a 
history of anxiety beginning in service, and continuing post 
service.  The veteran reported anxiety over his medical 
problems, as well as those of his wife, and a nephew who 
lived with him who had a lot of drug problems.  The veteran 
was noted as having numerous medical conditions including 
heart and lung problems, arthritis, right leg amputation in 
1986, and heart valve replacement.  The examiner reported 
that there was no history of mental hygiene treatments or 
visits over the years.  Additionally, the veteran has been 
treated with no psychiatric medications over the years.

Mental status examination revealed that the veteran was 
neatly groomed and dressed, and in a wheelchair.  He was 
frank, with a pleasant attitude; and was not hostile or 
belligerent.  His speech was not slurred, was noted as good, 
as was his vocabulary and grammar.  He was observed to be 
spontaneous and logical, with goal directed answers.  He 
denied any hallucinations, delusions, paranoia, or ideas of 
reference, and displayed no pressured speech, flight of 
ideas, or looseness of associations.  The veteran was neither 
homicidal nor suicidal, and experienced no nightmares or 
flashbacks.  Affect of moderate anxiety was noted, but with 
no depression.  Cognitively, he was oriented and alert, and 
his judgment was good, with fair insight and average 
intelligence.

Diagnosis was generalized anxiety disorder related to current 
stressors, and his hysterical conversion from the past was 
noted as having "cleared up."  The examiner opined that the 
veteran's current illness has become fairly significant in 
conjunction with the medical problems.  A GAF score of 50 was 
assessed.

By November 2001 rating decision, the RO continued the 50 
percent rating for psychoneurosis, hysteria with anxiety 
disorder.


Analysis

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected all identified medical records.  The 
veteran was provided notice of the applicable laws and 
regulations in rating decisions and statements of the case, 
as well as in a VCAA notice dated in May 2001, and there is 
no indication in the record that there is any additional 
evidence that has not been associated with the claims file.

Thus the Board finds that VA has satisfied its duties to 
notify and to assist the veteran, and further development and 
expending of VA's resources is unwarranted.  Adjudication of 
this appeal, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1; yet, where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When evaluating the level of 
disability for a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
Thus, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's service-connected anxiety disorder is currently 
rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400-9410, the rating code for 
generalized anxiety disorder and other and unspecified 
neurosis. This disability is rated using the General Rating 
Formula for Mental Disorders. Under that Formula, a 
noncompensable (zero percent) rating is due when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning, or to require continuous medication; a 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The Board observes that Diagnostic Code 9400 requires, for 
the 50 percent rating, that the occupational and social 
impairment with reduced reliability and productivity be "due 
to such symptoms as...."  It does not require that a majority 
of the listed symptoms be present.

At the outset, the Board notes that in its Decision of March 
2001 it concluded that the focal point of the veteran's 
hysterical conversion neurosis and currently diagnosed 
anxiety disorder was the veteran's perceptions of his health 
and status of his physical disorder.  Thus the current 
anxiety disorder was part and parcel of the hysterical 
psychoneurosis which developed in service, both 
representative of a single disability appropriately service-
connected as an anxiety disorder.

In their April 2002 Appellant's Brief, the veteran and his 
representative argue that the service-connected anxiety 
disorder is more disabling than represented by the current 50 
percent rating, and observe that the veteran's GAF score of 
50 indicates that his symptoms are serious.

In this regard, the Board notes that Axis V, Global 
Assessment of Functioning (GAF) is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV"). (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 51-60 is defined as "Moderate symptoms 
(e.g. flat affect, circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers)."  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment of 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job). 
Thus the veteran's score of 50 tends to suggest placement at 
the high moderate to severe level of functional impairment.

The Board finds that the GAF score and other evidence of 
record represent ascertainable evidence of no more than a 
moderate anxiety process.  Thus the veteran's current 50 
percent evaluation is reflective of the level of disability 
attributable to his service-connected anxiety disorder.

Here the Board notes that the medical evidence of record is 
indicative of occupational and social impairment with 
occasional periods of inability to perform occupational 
tasks.  The most recent VA examiner's opinion found a fairly 
significant anxiety disorder due to current stressors.  The 
examiner's opinion is of considerable probative value since 
it was made with prior review of the claims file.

The Board also finds that a schedular rating of 70 percent or 
higher, for anxiety disorder is not warranted.  See 38 C.F.R. 
§ 4.7.  In this regard, the Board notes that the record is 
devoid of any of the criteria required under this rating.  
The evidence does not reflect such serious deficiencies in 
work, family relations, judgment, thinking, and mood, or 
impairment caused by symptoms such as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near continuous panic or depression, 
spatial orientation, neglect of hygiene or personal 
appearance, or severe inability to establish and maintain 
effective relationships.

Furthermore, the record shows that the veteran's current 
unemployment is not as a result of his disability, but 
occasioned by his retirement following a lengthy period of 
stable employment.  With regard to social impairment the 
record reveals that the veteran is married, and lives with 
his wife and a nephew.  He maintains a continuing 
relationship with his brother, who accompanied him to the RO 
hearing and to his VA examination.  Severe inability in 
establishing and maintaining social relationships is neither 
asserted nor demonstrated.  From review of the record, the 
criteria for a 70 percent rating, or higher, are simply not 
met or more nearly approximated.

Finally, this case has not presented evidence of such an 
exceptional or unusual disability picture with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards beyond the impairment 
acknowledged by the schedular rating.  Thus, referral of the 
case to appropriate VA officials for consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating greater than 50 percent for service-
connected psychoneurosis, hysteria with anxiety disorder, is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

